Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

METAL OXIDES IN LEAD-ACID BATTERIES

Examiner: Adam Arciero	S.N. 16/575,572	Art Unit: 1727	August 11, 2022

DETAILED ACTION
The Application filed on June 24, 2021 has been received. Claims 1-44 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9-11, 13-15, 17-19, 21-28, 30-32, 34-36, 38-40 and 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about" in claims 4-6, 9-11, 13-15, 17-19, 21-23, 25-27, 30-32, 34-36, 38-40 and 42-44 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what concentrations of TiO2, thicknesses of a TiO2 coating, and weight percentages of TiO2 read on the claimed invention and which values do not.

Claim 24 recites the limitation "the electrode solution" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckley et al. (US 2009/0253041 A1; as found in IDS dated June 24, 2021) in view of Asada (US 2002/0028386 A1; as found in IDS dated June 24, 2021).
As to Claims 1-2, 7, 16-23 and 37-44, Beckley et al. discloses a lead-acid battery comprising: a housing 22; a negative electrode plate having a first face; a positive electrode plate having a second face opposing said first face, where the electrode plates are comprised of a lead-antimony grid coated with an active material; a separator 24 comprising rubber (reads on natural and unnatural rubbers); and an electrolyte 32 comprising sulfuric acid that floods the cell (Fig. 1 and paragraphs [0011] and [0031]-[0034]).  Beckley et al. further discloses wherein the positive electrode can comprise titanium oxide (claim 3).  Beckley et al. does not specifically disclose wherein titanium oxide is added in an amount of sufficient to suppress the migration of antimony from the electrode plates (i.e. a range of 0.1-20 g/ml; an amount of 1-90 wt%; a thickness of 1 micron to 10 mm).
However, Asada teaches of a lead-acid battery comprising a separator that comprises titanium dioxide in an amount of 5-30 wt% (Abstract and paragraph [0022]).  This range overlaps and falls inside the claimed ranges of claims 17-19, 21-23, 38-40 and 42-44.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the separator of Beckley et al. to comprise titanium dioxide in the claimed amount because Asada teaches that short-circuits between the electrodes can be suppressed (Abstract).  Asada further recognizes the amount of titanium dioxide as a result-effective variable in that when too little is used, short circuits are not suppressed and when too much is used, the separator will not have enough high mechanical strength (paragraph [0021]).  The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05, II, B.  In addition, it is the position of the Office that the lead-acid battery of modified Beckley et al. inherently possess an amount of titanium dioxide sufficient to suppress the migration of antimony from the positive electrode plate to the negative electrode plate given that the amounts of the prior art and the claimed invention are the same.  See MPEP 2112. 
As to Claims 4-6 and 24-28, modified Beckley et al. discloses wherein the electrolyte floods and immerses the cell components (Fig. 1 of Beckley), therefore the electrolyte solution comprises the claimed titanium dioxide.  In addition, Asada further recognizes the amount of titanium dioxide as a result-effective variable in that when too little is used, short circuits are not suppressed and when too much is used, the separator will not have enough high mechanical strength (paragraph [0021]).  The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05, II, B.  In addition, it is the position of the Office that the lead-acid battery of modified Beckley et al. inherently possess an amount of titanium dioxide sufficient to suppress the migration of antimony from the positive electrode plate to the negative electrode plate given that the amounts of the prior art and the claimed invention are the same.  See MPEP 2112. 
As to Claims 8-15 and 29-36, Beckley et al. discloses wherein the electrode can comprise titanium oxides (claim 3).  
Asada teaches wherein a separator that comprises titanium dioxide (Abstract and paragraph [0022]).  Modified Beckley et al. does not specifically disclose wherein the electrode comprises a separator layer/membrane comprising titanium dioxide.  However, the courts have held that it would have been obvious to one of ordinary skill in the art to duplicate the titanium oxide containing layer in order to ensure that short circuits between the electrode plates do not occur (Abstract).  See MPEP 2144.04, VI, B.  Asada teaches of a lead-acid battery comprising a separator that comprises titanium dioxide in an amount of 5-30 wt% (Abstract and paragraph [0022]).  This range overlaps and falls inside the claimed ranges of claims 13-15 and 34-36.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the separator of Beckley et al. to comprise titanium dioxide in the claimed amount because Asada teaches that short-circuits between the electrodes can be suppressed (Abstract).  Asada further recognizes the amount of titanium dioxide as a result-effective variable in that when too little is used, short circuits are not suppressed and when too much is used, the separator will not have enough high mechanical strength (paragraph [0021]).  The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05, II, B.  In addition, Asada teaches wherein the separator has a thickness of 0.4-0.8 mm, which falls within the claimed range for the thickness of the TiO2 containing layer (paragraph [0028]).  Asada further recognizes the thickness to be a result-effective variable in preventing short circuits (paragraphs [0003] and [0028]).  At the time of the invention it would have been obvious to one of ordinary skill in the art to duplicate the titanium dioxide containing layer of Asada and to be within the claimed thickness ranges because Asada teaches that short-circuits can be prevented (Abstract).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckley et al. (US 2009/0253041 A1; as found in IDS dated June 24, 2021) in view of Asada (US 2002/0028386 A1; as found in IDS dated June 24, 2021) as applied to claims 1-2 and 4-44 above, and in further view of Clough et al. (US 5,549,990; as found in IDS dated June 24, 2021).
As to Claim 3, modified Beckley does not specifically disclose Rutile or Anatase titania.
However, Clough et al. teaches of a lead acid battery comprising anatase titania (col. 21, lines 38-43).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute anatase titania for the titania used in modified Beckley because Clough et al. teaches that anatase titania is useful as an inorganic material in lead acid batteries (col. 21, lines 38-43).

Conclusion
This is a continuation of applicant's earlier Application No. 15/673,344 and 16/575,572. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727